Citation Nr: 0823447	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-21 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of cold injuries to the right and left feet.

2.  Entitlement to service connection for the residuals of 
cold injuries to the right and left feet.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1962 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for the residuals of cold injuries to 
the right and left feet.

The issue of entitlement to service connection for the 
residuals of cold injuries to the feet is REMANDED to the RO 
via the Appeals Management Center in Washington, D. C.


FINDINGS OF FACT

1.  The claim for service connection for the residuals of 
cold injuries to the right and left feet was previously 
denied in an April 1991 Board decision.  The veteran was 
notified of the decision, but did not perfect an appeal.

2.  The evidence received since the April 1991 decision is 
new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the veteran's claim for service connection for the residuals 
of cold injuries to the right and left feet.


CONCLUSIONS OF LAW

1.  The April 1991 Board decision that denied service 
connection for the residuals of cold injuries to the right 
and left feet is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen 
service connection for the residuals of cold injuries to the 
right and left feet.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for the residuals of cold injuries to the 
right and left feet was previously denied in an April 1991 
rating decision.  The April 1991 decision indicated there was 
no service treatment record evidence of symptoms of cold 
injuries in service, and no competent medical evidence 
demonstrating that any current foot disorder was related to 
cold injuries sustained in service.   

Although in the March 2005 rating decision on appeal the RO 
declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The veteran's claim was originally denied in an April 1991 
Board decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the April 1991 decision became final because the veteran did 
not file a timely appeal.

The claim for service connection for the residuals of cold 
injuries to the right and left feet may be reopened if new 
and material evidence is received.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The appellant filed this application 
to reopen his claim in April 2003.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in April 1991 consisted of the veteran's service 
treatment records, the veteran's post-service treatment 
records, and his own statements.  The Board found that there 
was no evidence that the veteran has any current residuals of 
cold injuries of the right or left feet related to his period 
of active service.  Accordingly, the claim for service 
connection was denied.  

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in April 1991 
is not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.  

Newly received evidence includes VA treatment records dated 
in January and September 2005, in which the veteran's 
treating VA physician diagnosed the veteran with peripheral 
neuropathy of the bilateral lower extremities related to his 
history of frostbite in service.  The Board finds that those 
notations relating the veteran's peripheral neuropathy to 
cold injuries sustained during his period of active service 
to be evidence that is both new and material, as it 
demonstrates a nexus to service.  The opinion has been 
presumed credible for the purpose of determining whether to 
reopen the claim.  This new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for the residuals of cold injuries to the 
right and left extremities is reopened.  


ORDER

The claim for service connection for the residuals of cold 
injuries to the right and left feet is reopened; to that 
extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for the residuals of cold 
injuries to the right and left feet.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).

The veteran contends that he sustained frostbite of his right 
and left feet on two occasions between January and March 1963 
while stationed in Korea along the DMZ.  He describes having 
to put frozen boots on his already cold feet one morning 
during an operation called "Slickey Boy."  He sought 
medical attention for his feet and was informed that he 
should wear extra socks and keep his feet dry.  The second 
occasion involved a situation in which the veteran was called 
on alert and mistakenly put on his combat boots instead of 
his "Mickey Mouse" boots.  The alert lasted longer than 
previous alerts had lasted, causing the cold injuries.  He 
asserts that his current diagnoses of onychomycosis, 
arthritis, and peripheral neuropathy are related to those 
injuries.

The veteran's service records demonstrate that he served in 
Korea for 14 months, including during the winter and early 
spring of 1963.  His service medical records do not reflect 
complaints of or treatment for cold injuries, or the feet in 
general.

Post-service treatment records demonstrate that the veteran 
was assessed with residuals of cold injuries sustained in 
1963 at least as early as May 1989.  At that time, the 
veteran reported a 10-year history of pain in both feet that 
he related to frozen feet injuries sustained in 1963.  He was 
advised to order special shoes with soft soles and steel toes 
for work.  Subsequent clinical records show diagnoses of foot 
disorders and disorders affecting the feet including 
onychomycosis, arthritis, and peripheral neuropathy.  Records 
dated in May 2001 show that the veteran's arthritis was felt 
to not likely be due to cold injuries.  Records dated in 
January 2005, however, show that the veteran was assessed 
with peripheral neuropathy due to a history of frostbite and 
alcohol abuse.

The veteran has not yet been provided a VA examination.  As 
the veteran has provided credible testimony regarding the 
incurrence of the cold injuries, and the veteran is competent 
to testify as to both the incurrence and continuity of 
symptomatology associated with the injuries, the Board finds 
that an examination and etiological opinion are needed.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of ascertaining 
whether any current disorder affecting the 
feet is the result of cold injuries 
sustained in service.  The examiner should 
specifically opine as to whether it is as 
likely as not (50 percent probability or 
greater) that the veteran's current foot 
problems (onychomycosis, arthritis, and 
peripheral neuropathy) are related to cold 
injuries sustained between January and March 
of 1963.  In this regard, the examiner 
should consider the veteran's statements 
regarding the incurrence of the injuries, in 
addition to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the veteran's 
report of in-service injury but relied on 
the service medical records to provide a 
negative opinion).  The examiner should also 
provide an opinion as to the approximate 
date of onset of the veteran's current foot 
disorders.  The claims file must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should indicate in the examination 
report that the claims file was reviewed.  
The rationale for the opinions must be 
provided.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


